UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6720


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN CHARLES PATTERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00010-MR-4)


Submitted:   August 9, 2012                 Decided:    August 14, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Charles Patterson, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven Charles Patterson appeals the district court’s

order granting his motion pursuant to 18 U.S.C. § 3582 (2006)

for a sentence reduction.        We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.           United States v. Patterson, No.

1:08-cr-00010-MR-4 (W.D.N.C. Apr. 3, 2012).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2